t c memo united_states tax_court curtis g and edna l lockett petitioners v commissioner of internal revenue respondent docket no filed date curtis g lockett pro_se ruth perez for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in federal income taxes of dollar_figure and dollar_figure respectively for petitioners' and tax years unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are entitled to deductions for expenses under sec_162 incurred in connection with a medical_research activity conducted by curtis g lockett petitioner during the years at issue and whether petitioners are entitled to an itemized_deduction under schedule a for job expenses and other miscellaneous expenses for the year some of the facts were stipulated those facts with the exhibits submitted therewith are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was mobile alabama for some years prior to the years at issue petitioner was a home building contractor sometime during this period petitioner maintained a home laboratory for the purpose of developing a medicine to treat his minor daughter who wa sec_2 petitioners conceded the failure to include in gross_income dividends for the year the parties agree that the correct amount of the unreported dividend income is dollar_figure instead of dollar_figure as set out in the notice_of_deficiency petitioners also conceded the failure to include in gross_income for the year the dollar_figure premature_distribution of an individual_retirement_account respondent determined in the notice_of_deficiency the 10-percent additional tax on early distributions from qualified_retirement_plans under sec_72 although petitioners did not expressly concede this adjustment they presented no evidence and did not address this issue at trial petitioners are deemed to have waived this issue the court therefore determines that adjustment against petitioners rule b 35_tc_34 all other adjustments in the notice_of_deficiency are computational based upon the court's holding on the contested issues afflicted with sickle cell anemia petitioner developed what he referred to as a compound that he administered to his daughter and that to petitioner's satisfaction placed her sickle cell anemia in remission petitioner was convinced that his compound was effective because for a time period in which he was unable to administer the compound to his daughter her condition worsened and she lost her left eye when the compound was again administered to her she became well petitioner is not a doctor of medicine although he holds a college degree in biology chemistry and physics for the years prior to the years in question petitioner did not consider his home laboratory as a trade_or_business for tax purposes also the record does not indicate that petitioner ever contacted or made known to doctors and or pharmaceutical companies his development of the compound which he was satisfied relieved his daughter of her sickle cell anemia petitioner did not administer this compound to anyone other than his daughter nor did he ever sell or market the compound he was of the belief that his compound would be effective in suppressing aids and other human immune system problems sometime in or a short time prior thereto petitioner decided to proceed commercially with his compound he discontinued his contracting business and spent considerable amounts of money in improving his laboratory he adopted a trade_name of tel sickle cell research development and attempted to obtain tax-exempt status from the internal_revenue_service under sec_501 that attempt was unsuccessful and was not pursued further petitioner nevertheless continued with his laboratory and considered it a trade_or_business for tax purposes for the years at issue on their and income_tax returns petitioners reported their construction laboratory activity on schedule c profit or loss from business as follows income -0- expenses bad_debts from sales or services dollar_figure car and truck expenses dollar_figure insurance dollar_figure legal and professional services dollar_figure office expense dollar_figure rent or lease of vehicles dollar_figure utilities dollar_figure total dollar_figure loss dollar_figure income -0- expenses advertising dollar_figure commissions and fees big_number insurance big_number legal and professional services big_number office expense rent or lease of vehicle sec_547 repairs and maintenance big_number taxes and licenses travel big_number meals and entertainment net utilities big_number total dollar_figure loss dollar_figure in the notice_of_deficiency respondent disallowed all of the expenses claimed for the years in question on the ground that petitioners did not establish that the business_expenses shown on your tax_return were paid_or_incurred during the taxable_year and that the expenses were ordinary and necessary to your business on schedule a itemized_deductions of their return petitioners claimed an itemized_deduction for the following uniform rental dollar_figure dollar_figure leftover equipment expenses dollar_figure le sec_2 sec_67 deduction claimed dollar_figure respondent disallowed that amount on the ground that no information was provided to support the claimed deduction the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are incorrect rule a 290_us_111 when this case was originally heard the court after hearing the testimony of petitioner and one witness for respondent recessed the trial because petitioner had no books_and_records to present petitioner stated that his books_and_records were held at different places over the united_states that he would gather his records and meet with counsel for respondent and that if a settlement of the case was not reached the case would be recalendared for trial over year later the parties had failed to agree on a settlement whereupon the case was recalendared for completion of the trial the evidence presented by petitioner to substantiate his expenses was scant although he produced copies of a series of canceled checks many of the checks were payable to cash and no receipts bills or invoices were produced to corroborate or associate any of the checks with the expense purportedly being paid moreover as to each of the expenses at issue the checks submitted to support the expense claimed did not add up to or equal the amount claimed as an expense on the return petitioner's basic answer was that he could not come up with the missing checks moreover the evidence fails to support a finding that petitioner was engaged in a trade_or_business during the years in question petitioner acknowledged that he was no longer in the building construction business during and and the court is satisfied that petitioner was not engaged in a medical_research and development activity during the years at issue at best petitioner was attempting to start or begin an activity in medical_research and the evidence falls short of establishing that such an activity ever commenced or was likely to commence sec_162 provides generally that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be entitled to a deduction under sec_162 a taxpayer is required to substantiate the deduction through the maintenance of books_and_records sec_6001 requires generally that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe the meager records petitioner presented to substantiate the expenses at issue do not satisfy the recordkeeping requirements of sec_6001 and do not prove that the expenses claimed were paid_or_incurred the court holds that petitioners have not sustained their burden of establishing their entitlement to a deduction of their schedule c expenses for and respondent therefore is sustained on this issue the second issue relates to the year and schedule a itemized_deductions in the amount of dollar_figure claimed by petitioners that were also disallowed by respondent for lack of substantiation as noted above petitioners claimed a deduction of dollar_figure for uniform rental and dollar_figure for leftover equipment expenses subject_to the limitation provisions of sec_67 the dollar_figure represented payments petitioner claims he made during on equipment that had been used in his construction activity no documentary_evidence was presented to substantiate either the dollar_figure for equipment payments or the dollar_figure uniform rental expenses respondent therefore is sustained on this issue decision will be entered under rule
